Citation Nr: 1211470	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-20 104	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for residuals of an infected toe.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for residuals of a head and neck injury, claimed as tremors and a seizure disorder.



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to November 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's appeal was previously before the Board in January 2010 and December 2010, on which occasions it was remanded for further development.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have current residuals from an infected toe.

2.  The Veteran's current bilateral knee disorder was not manifested during service or for many years after service, and any current bilateral knee disorder is not related to the Veteran's service.  

3.  The Veteran's currently low back disorder was not manifested during service or for many years after service, and any current low back disorder is not related to the Veteran's service.  

4.  The Veteran's residuals of a head and neck injury, characterized as tremors and a seizure disorder, were not manifested during service or for many years after service, and any current residuals from a head and neck injury are not related to the Veteran's service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of an infected toe have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The Veteran's bilateral knee disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The Veteran's low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The Veteran's residuals from a head and neck injury were not incurred in or aggravated by active service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated February 2006, April 2008, January 2009 and December 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for residuals of an infected toe, a bilateral knee disorder, a low back disorder and residuals of a head and neck injury.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran filed an informal claim in March 2005.  This was followed by a formal claim submitted in November 2005, wherein the Veteran clarified his earlier statements and indicated that he was claiming entitlement to service connection for residuals of a toe infection, a knee disorder, a back disorder and residuals of a head and neck injury.  In a March 2007 rating decision the Ro denied entitlement to service connection for each condition, finding that there was insufficient evidence relating any of those conditions to an in-service incurrence.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in April 2008 and the Veteran filed a Substantive Appeal in June 2008.  The Veteran's claim first came before the Board in January 2010, on which occasion it was remanded for further development.  A subsequent remand was also issued in December 2010.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes service treatment records, private treatment records, Social Security Administration records, a VA examination report and written statements from the Veteran.  

The Veteran's service treatment records indicate that he was treated for an ingrown toenail which developed into an abscess in December 1976.  The nail was subsequently debrided.  Records indicate that the Veteran was treated for several ingrown toenails thereafter, and was diagnosed with onychomycosis.  The Veteran underwent treatment for this condition throughout his time in service.  In addition, records from March 1978 indicate that the Veteran was treated for a swelling of his left anterior foot, which was diagnosed as a blister.  

Service treatment records from December 1976 also show treatment for right knee pain.  There was pain on palpitation of the posterior aspect of the knee and tendon strain was diagnosed.  Records from May 1977 indicate that the Veteran was involved in a motor vehicle accident.  During treatment for that accident he reported pain at the distal femur and tenderness of the right knee.  There was no limitation of motion and a muscle bruise was diagnosed.  In August 1978 the Veteran reported pain in his right foot and knees.  Records from July 1982 indicate that the Veteran reported left knee pain.  There was no deformity and range of motion was normal.  The examiner diagnosed the Veteran with a strain.  

Service treatment records from January 1982 indicate that the Veteran complained of low back pain.  The Veteran denied any specific injury.  The examiner noted that there was no pain on palpation, that range of motion was full and normal and that the Veteran's gait was normal.  It was determined that there was a muscle sprain.  

In his November 2005 claim the Veteran stated that his knee sprain was misdiagnosed in service and that it was diagnosed as a slight tear of the ligament at a British hospital.  He also stated that he began having tremors after his in-service automobile accident.  

The first post-service treatment records associated with the claims file are private treatment records from 2000, several years after the Veteran's release from active service.  Records from February 2000 indicate that the Veteran was found to have a small plantar calcaneal osteophyte.  

Treatment records from February 2002 indicate that the Veteran reported falling in a parking lot.  He complained of frequent moderate neck pain, severe low back pain, left knee pain, right ankle pain and bilateral wrist pain.  The examiner diagnosed the Veteran with segmental dysfunction of the lumbar spine, lumbar neuritis and segmental dysfunction of the cervical spine.  Subsequent treatment records indicate continued treatment for those complaints through 2005.  Treatment records from July 2005 indicate that the Veteran was diagnosed with a pes plano valgus deformity.  

Treatment records from September 2005 and November 2005 indicate that the Veteran began experiencing tremors and seizures after having been the victim of a beating in 1989.  A March 2006 psychiatric examination supports those records.  During that examination the Veteran stated that he was attacked in 1989 and was in the hospital for several weeks.  He stated that he has had problems with tremors since that time.  

Social Security Administration records indicate that the Veteran was severely beaten in 1989.  He suffered a head injury at that time, resulting in tremors and a seizure disorder.

In October 2011 the Veteran was afforded a VA examination in support of his claims.  During that examination the Veteran reported a head on collision while in service and an assault in 1989 with an associated head and neck injury.  He stated that has had tremors in his hand and arms since the in-service car accident and that these were made worse after the incident in 1989.  He reported no seizure activity in the past year.  He also reported chronic low back pain.  After conducting an examination of the Veteran's back the examiner stated that it was not at least as likely as not that the Veteran's current back disorder was due to events in service.  He noted the Veteran's in-service episodes of acute myalgia, but found that this was attributed to lactic acid deposition.  

After conducted an examination of the Veteran's feet the examiner diagnosed the Veteran with bilateral plantar calcaneal spurs and mild degenerative joint disease of the bilateral first metatarsophalangeal joints.  He stated that there was no residual of an infected toe found on examination of radiographic imagery.  

After conducted an examination of the Veteran's knees the examiner diagnosed the Veteran with degenerative joint disease involving primarily the medial joint compartments of both knees.  He stated that there was insufficient evidence to support a knee disability related to service, noting that radiologic findings were symmetric and mild, consistent with chronic weight-bearing over time and not suggestive of traumatic etiology.  The examiner noted the in-service report of distal right femur pain following the in-service motor vehicle accident.  He stated that exam findings at that time were benign and that there was insufficient interval history to suggest a chronic knee condition related to service.  

After conducting an examination of the Veteran's neck the examiner stated that the Veteran's current head and neck condition with shaking of hands and tremors is at least as likely as not related to a post-service assault that occurred in 1989.  He noted that in 2000 tremors were reported to be associated with anxiety and stress and specifically stated that they could not be attributed to events in service.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for the claimed conditions is not warranted.

With regard to the Veteran's claimed residuals of a toe infection, the Board notes that the Veteran does not currently have any such residuals.  In so finding, the Board places the greatest probative value on the October 2011 VA examination report.  This examination report clearly indicates that the Veteran does not currently have any residuals of his in-service toe infection and subsequent nail debridement.  Moreover, the Board notes that none of the private treatment records submitted indicate that the Veteran currently has any residuals from a toe infection.  Despite the Veteran having been treated for a toe infection in service, without evidence of a current disorder service connection may not be granted.  The Veteran was clearly advised of the need to submit medical evidence demonstrating the presence of the claimed conditions.  He did not do so. 

With regard to the Veteran's bilateral knee disorder and low back disorder, the Board notes that neither of the Veteran's current disorders associated his knees or low back began during service or were caused by service.  In so finding, the Board places the greatest probative value on the October 2011 VA examination report.  This report indicates that the Veteran's current knee disorder is less likely than not related to the Veteran's in-service episodes of distal right femur pain following a motor vehicle accident.  The examiner noted that findings were benign at that time and that the Veteran's current bilateral knee disorder is symmetric and mild, consistent with chronic weight bearing over time, and not suggestive of a traumatic etiology.  The report also indicates that the Veteran's low back disorder is not at least as likely as not due to events in service, including the single demonstrated episode of myalgia attributed to lactic acid deposition after straining his low back during weight lifting.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  Moreover, the opinion expressed on this issue is based on a comprehensive examination and presents a well-reasoned medical opinion.  In contrast, the sole evidence supporting the Veteran's assertion that his knee and low back disorders are related to service consists of his own statements.  The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that a Veteran is competent to provide a diagnosis of simple condition such as a broken leg.  However, the Court found that individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence or etiology of a specific disorder associated with his knees.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran's bilateral knee and low back disorders are not related to the Veteran's service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Finally, with regard to the Veteran's residuals of a head and neck injury, claimed as tremors and a seizure disorder, the Board notes that this condition did not begin in service and is not due to any injury or other event which occurred in service.  In so finding, the Board places the greatest probative weight on the October 2011 VA examination and on the Social Security Administration records which have been associated with the claims file.  The VA examination report indicates that the Veteran's tremors and seizures are due to a post-service assault which occurred in 1989, and Social Security Administration records support his finding.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of current disabilities and of a relationship between any such disability  and an injury or event in service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that there is a preponderance of evidence against a grant of service connection for a bilateral knee disorder, a low back disorder and residuals of a head and neck injury.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of a toe infection, a bilateral knee disorder, a low back disorder and residuals of a head and neck injury.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for residuals of a toe infection is denied.  

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for residuals of a head and neck injury, claimed as tremors and a seizure disorder, is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


